PER CURIAM.
By this proceeding which we now treat as a petition for writ of certiorari, we are asked to review the propriety of an order staying certain proceedings in an action for damages sounding in a tortious interference with contractual relations in the Circuit Court for the Eleventh Judicial Circuit of Florida. In our view, no legal basis has been shown for such a stay and the stay order herein constitutes a departure from essential requirements of law for which the petitioner has no other adequate remedy at law. Neale v. Aycock, 340 So.2d 535, 536 (Fla. 1st DCA 1976). We therefore quash the order under review and remand the cause for further proceedings.
It is so ordered.